Ingraham, J. :
The plaintiff seeks to hold-this.defendant.responsible.for injuries, sustained in falling down the- stairway, of a tenement house of •wihieh defendant, is. the. owner and .in which, the plaintiff,,at the time of the accident resided,. Tl\e plaintiff occupied the entire. third floor of the building No. 262'West Ninteenth street, in the city of New York. In the rear of this bmlding was'the kitchen and'. adjoining it the dining -room,, both rooms opening into, .a hall. Immediately opposite the kitchen door a stairway,descended -to the, street. Immediately alongside this stairway there, was a bathroom, the door of which also entered into the hall between the dining room door and the stairway. A person coming out of the dining room door to enter the bathroom door would turn to- the- left, and ■ there was but the Width of a partition between the stairway and-the bathroom door. The. plaintiff had occupied these ..premises for about eight, months, and was perfectly, familiar with-the,situation.. There Was a gas jet in this hall, which was'lighted at sundown,'but was extinguished at. ten o’clock at night, so that after that hour the hall was dark; The plaintiff had noticed -this, situation and. .had never known any -gas to be- lighted in. the haM after ¡ten: o’clock ‘at night.' He Was'in the halfft of getting''upl at "six o’clock; lie -then had his breakfast,, and sometimes went to the .bathroom arid at,. -lialLpast six went, to, work, On -the morning, of.-Janpary %, 1,90.4, after’his breakfast he came-from, the dining,,room into-.¡the .ha'll. W'liat then happened lie described as-follows': “L' feek with My hand around and T kicked, I feel with my feet and I tumbled the whole way down. . I was.feeling with iny hands- looking, for to, feel *15the knob and I could not find it.” The knob of the bathroom door was about six and one-lialf inches from the stairway. On this particular morning there was no light in the dining room, but there was a light in the kitchen which made it possible to see in the dining room without a light, but after going out from the dining room into the hall he shut the door behind him. Having thus shut the door from the dining room which shut off all light into the hall he started to feel for the knob on the bathroom door, located but six and one-half inches from the stairway. A daughter of plaintiff testified that she heard her father moan, and came into the hall, and that as soon as she passed 'the bathroom door to the.head of the stairs She was able to distinguish the stairs, and from the head of. the stairs saw plaintiff at the foot.'
The only negligence alleged is a violation of section 82 of the Tenement House Act (Laws of 1901, chap. 334), which provides: “In every tenement house a proper light shall be kept bturning by the owner in the public hallways, near the stairs, upon the entrance floor, and upon the second floor above the entrance floor of said house, every night from sunset to sunrise throughout the year, and upon all other floors of the said house from sunset until ten o’clock in the evening.” It seems to have been conceded, by the defendant that he had failed to- comply with this provision of the statute. This failure to comply with the provisions of the statute was evidence of negligence which would justify a recovery, unless the plaintiff was guilty of contributory negligence. Bronx this evidence there would seem to be no question but that, if the dining room door into the hall had been left open, there would have been sufficient light'to have enabled the plaintiff to find the door into the bathroom. The plaintiff was perfectly familiar with the situation, was in the habit of going from the dining room into the bathroom, and knew the stairs were light alongside of the bathroom door. He had lived in this apartment about eight months; knew that the gas had never been lighted upon this floor after ten o’clock at night, and knew it was not lighted on the morning: in question. When he walked out of the dining room he knew that the hall was dark, yet he deliberately shut the door and excluded what light there was from his apartment, knowing that the door of the bathroom and the stairway' were immediately adjoining. The darkness of the *16hallway, which caused the accident,, was. thus brought'about by his own act in excluding the light from the'dining room, which would have enabled him to see the door to the bathroom without exposing him to the risk of falling down the'stairway.- The plaintiff , knew that adjoining the bathroom door was the stairs, and yet deliberately closed the door and.shut' off light by which. he could see where the door of the bathroom was, and in groping around in the dark, mistook the stairs for the door. The immediate cause of the lack of light, was the act of the plaintiff in closing the dining room door, which excluded it from the hall.
The principle applied in the case of Piper v. N. Y. C. & H. R. R. R. Co. (156 N. Y. 224) and Brugher v. Buchtenkirch (167 id. 153) bars a recovery. In. .the latter case,, which was. an action to recover damages caused by the negligence, of the defendant in failing to keep a hallway lighted, it. was said: “ But whatever may be the reason that the plaintiff was unable .to perceive the condition of the hall, that inability imposed Upon her the., duty of' exercising greater caution or of refraining from .proceeding further in the building without first finding 'out where she might safely go; ” quoting with approval the following from the Piper Case (supra): "The plaintiff was guilty of contributory negligence, in. utterly failing to’ use that prudence which was especially incumbent upon him under the circumstances of the situation. The darkness called upon- him to use it, and had lie done so, the accident: could not, within any reasonable probabilly, have happened. A person whose power of' vision is temporarily obstructed by some' supervening condition should take the greater care and should, if it be possible, await its passing away. If he neglects to proceed cautiously, he must accept the consequences of. his undue precipitation.”
The present case is much stronger against the plaintiff, for here the plaintiff’s voluntary act so obstructed ■ the light that lie was unable.'to see the door of the bathroom, and. then, instead of opening the door-through which, he had jtist passed and which would have caused, the hall to be light enough to avoid danger, knowing that the door to the bathroom -aiid the stairs were close together, proceeded to grope arotind in the darkness until he fell down the stairway.
I think this was clearly contributory negligence and the - judg *17ment and order must, therefore, be reversed and a new trial ordered, with costs to appellant to abide the event.
McLaughlin and Scott, JJ., concurred; Patterson, P. J., and Houghton, J., dissented.